Citation Nr: 0218690	
Decision Date: 12/24/02    Archive Date: 01/07/03

DOCKET NO.  01-04 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture at T12, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1968 
to January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 RO rating decision.

The Board notes that in an April 2002 statement, the 
veteran withdrew her prior request for a hearing before 
the Board.


FINDING OF FACT

The veteran's service-connected residuals of a fracture at 
T12 are manifested by a demonstrable deformity of the 
vertebral body and severe limitation of motion of the 
lumbar spine.


CONCLUSION OF LAW

The criteria for an assignment of a disability rating of 
50 percent for residuals of a fracture at T12 have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a 
(Diagnostic Codes 5285, 5292) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, 
which is in turn based on the average impairment of 
earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2002).  
Each service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  
38 C.F.R. § 4.27 (2002).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2002).

When rating the veteran's service-connected disability, 
the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
it is the more recent evidence that is of primary concern 
because such evidence provides the most accurate picture 
of the current severity of the disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The Board also notes that the Court in Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (per curiam), stated that 
"when it is not possible to separate the effects of the 
[service-connected condition and a non-service-connected 
condition], VA regulations at 38 C.F.R. § 3.102, which 
require that reasonable doubt on any issue be resolved in 
the appellant's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition.  
61 Fed. Reg. 52698 (Oct. 8, 1996)." Consequently, the 
Board will analyze the veteran's residuals of a fracture 
at T12 accordingly.

In the veteran's case, the pertinent evidence of record 
includes an April 2000 VA examination report.  The veteran 
reported that she had increasing pain, stiffness, 
fatigability, and soreness in her back.  She was a 
registered nurse and was having trouble at work.  She 
stated that she was unable to perform her last job because 
her employer could not accommodate her work restrictions.  
She reported that pain radiated up and down her dorsal 
spine.  She had osteopenia and osteoporosis.  She had had 
no back surgery, and did not use a brace a cane.  The 
veteran reported that heavy use, weather changes, 
prolonged sitting, and prolonged standing bothered her 
back.  Upon physical examination, the veteran could 
ambulate independently without aids or assistance.  She 
could raise over her toes and her heels.  She had some 
increased kyphosis over her dorsal spine.  She was sore 
and tender over the dorsal and dorsolumbar spine junction.  
Flexion was to 80 degrees, with pain from 70 to 80 
degrees.  The veteran was also able to bend and rotate to 
30 degrees with pain at the extremes.  She had no 
neurologic abnormalities.  She was diagnosed with a 
residual fracture of T12.

VA X-rays dated in April 2000 indicate that the veteran's 
thoracic spine had moderate to severe osteoporosis.  There 
was a compression fracture of the T12 vertebral body.  No 
other fractures were identified.  Mild dextroscoliosis of 
the thoracic spine was evident.

VA treatment records dated in May 2001 indicate that the 
veteran complained of pain in her low back, which radiated 
down her right leg.  She reported that her pain was 
unbearable, and included burning and spasms.  She 
indicated that her pain decreased when she was lying 
still, when she took medications, and when she applied 
heat.  She reported that her pain increased with standing, 
sitting, and lifting, and that her pain interfered with 
her work and physical activities.  She reported that she 
also had weakness.  Objectively, there was some tenderness 
at L2-L4 on the right.  Her reflexes and strength were 
normal.  The assessment was "[history] of a compression 
[fracture] at T12-L3-L4."  

The veteran was afforded a VA examination in July 2001.  
She reported she worked as a registered nurse, and had 
increasing pain, soreness, and tenderness over the lower 
dorsal and lumbar spine.  She had pain that went into her 
right leg, with accompanying numbness, tingling, and 
paresthesias.  Upon physical examination, the veteran 
could ambulate without aids or assistance.  She had some 
lost lordosis and increased kyphosis.  She had some 
tenderness and soreness over the dorsal lumbar junction 
and over the lumbar spine.  She had pain with motion.  Her 
range of motion was from 40 to 60 degrees of flexion, 
limited by pain.  She could not extend, and could bend and 
rotate to 10 to 15 degrees, limited by pain.  She could 
raise her toes and heels holding for support.  X-rays 
revealed mild productive changes at the facet joints at L4 
and L5, bilaterally, and with mild degenerative changes 
within the facet joints of the lower lumbar spine.  No 
evidence of canal stenosis or cord compression were found.  
She was diagnosed to have residual injury to the 
dorsolumbar spine, with a compression fracture of T12.

VA radiology reports dated in July 2001 indicate that the 
veteran's vertebral body heights and intervertebral disc 
space heights were preserved in the thoracic spine.  There 
was mild scoliosis at the thoracolumbar junction and in 
the lumbar spine.  The veteran was diagnosed to have 
productive and degenerative changes at L2-3 with mild 
scoliosis.  The evaluation of the thoracic spine was 
"unremarkable."  

A VA neurological examination was performed in July 2001.  
The veteran reported that she had low back pain which 
radiated into her left buttock and inside of her knee and 
calf.  The pain was continuous with exacerbations.  She 
also experienced numbness over her right buttock.  
Although her job as a registered nurse included 
administrative duties, she was still required to 
contribute to patient care, which involved lifting and 
transporting patients.   She indicated that she had 
difficulty standing erect because of spinal pain and 
stiffness.  Her pain worsened whenever she lifted more 
than five or ten pounds in front of her, and she had pain 
whenever she drove or lifted patients.  Upon examination, 
her lower limbs had normal muscle bulk and tone.  There 
was some weakness in the hip flexors due to pain.  Her 
power was otherwise normal.  Deep tendon reflexes were 
intact, with a minor decrease of a right ankle jerk.  
Plantar responses were plantar flexion.  Sensory testing 
was intact in her toes.  Straight leg raises were 
restricted to about 45 degrees bilaterally by back pain.  
The veteran was tender to percussion over her lower back.  
She was able to stand on her toes and heels.  She had 
difficulty putting on her shoes because of pain.  The 
examiner's impression was that the veteran had chronic 
back pain due to injury while on active duty.  The 
examiner noted that the veteran's pain had increased since 
the time of her last disability evaluation and she was 
more disabled.  Her back pain limited her ability to lift 
patients at work.  She was unable to take standard pain 
medications because of other conditions.  Her pain was 
radicular without motor findings.

The veteran was afforded a VA examination in December 
2001.  The examiner indicated that the July 2001 radiology 
reports showed a compression fracture at T12, and 
mentioned some facet arthritis at L4-5, and arthritis at 
L2-3.  The examiner noted that there was no mention of 
degenerative disc disease in the X-ray reports.  The 
veteran reported that she did a lot of bending and lifting 
in her job as a registered nurse, and this aggravated her 
back.  She reported having had pain in the lumbar spine 
with aching, pain, tenderness, and soreness, as well as 
occasional leg discomfort.   She also reported chronic 
weakness, stiffness, and fatigability.  No canes or braces 
were being used.  A physical examination revealed some 
increased kyphosis.  There was some tenderness over the 
dorsal spine and lumbar spine.  The veteran had marked 
limitation of motion, with forward flexion to 40 degrees, 
extension and neutral bending to 20 degrees, limited by 
pain.  The veteran could raise onto her toes and heels.  
She was diagnosed with residuals of a compression fracture 
at T12 and lumbosacral strain with arthritis.  The 
examiner noted that the studies performed showed no 
documentation of degenerative disc disease.  The examiner 
found that the veteran still had symptoms residual of her 
thoracic fracture, and that she also had a chronic lumbar 
strain problem.  The examiner opined that it appeared more 
likely that the veteran's facet and lumbar arthritis were 
separate problems unrelated to her original T12 
compression fracture.   

The Board notes that the RO has assigned a 30 percent 
rating for the veteran's back disability under Diagnostic 
Code 5285 based on an award of 20 percent for moderate 
limitation of motion of the lumbar spine under Diagnostic 
Code 5292 plus an award of 10 percent for demonstrable 
deformity of a vertebral body from a fracture under 
Diagnostic Code 5295.  See 38 C.F.R. § 4.71a (Diagnostic 
Codes 5285, 5292) (2002). 

After reviewing the evidence of record, and granting the 
veteran the benefit of the doubt in the matter, the Board 
finds that a 50 percent rating for the veteran's service-
connected residuals of a fracture at T12 is warranted, 
based on a 40 percent rating for severe limitation of 
motion and a 10 percent rating for demonstrable deformity 
of a vertebral body.  

Under Diagnostic Code 5285, for residuals of a fracture of 
a vertebra, a 60 percent evaluation is assigned without 
cord involvement, and with abnormal mobility requiring a 
neck brace (jury mast).  A 100 percent evaluation is 
assigned for residuals of a fracture of a vertebra with 
cord involvement, bedridden, or requiring long leg braces.  
In other cases, the disability is rated in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of vertebral body.  Both under 
ankylosis and limited motion, ratings should not be 
assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.  38 C.F.R. 4.71a (Diagnostic Code 5285) 
(2002).

In the veteran's case, there is no indication that her 
back disability has resulted in abnormal mobility 
requiring a brace.  In fact, the evidence of record 
indicates that the veteran does not use a brace.  Since 
the veteran does not meet the criteria for a 60 percent 
rating under Diagnostic Code 5285, her service-connected 
back disability is to be rated based on limitation of 
motion or muscle spasm, plus 10 percent for demonstrable 
deformity of the vertebral body.  38 C.F.R. § 4.71a 
(Diagnostic Code 5285).

Under Diagnostic Code 5292, moderate limitation of motion 
of the lumbar spine warrants a 20 percent disability 
rating.  Severe limitation of motion of the lumbar spine 
warrants a 40 percent disability rating.  38 C.F.R. 
§ 4.71a (Diagnostic Code 5292) (2002).    

In the veteran's case, the Board finds that the veteran's 
marked limitation of motion with pain is tantamount to 
severe limitation of motion under Diagnostic Code 5292.  
The Board notes that her motion is particularly limited 
with regards to forward flexion, and that her lateral 
flexion was limited by pain.  In addition, the veteran 
could not extend at the July 2001 VA examination. As the 
veteran's symptomatology more closely approximates severe 
limitation of motion of the lumbar spine, a 40 percent 
disability rating is warranted under Diagnostic Code 5292.  
The Board points out that a 40 percent rating is the 
maximum award allowable under Diagnostic Code 5292.  
38 C.F.R. § 4.71a (Diagnostic Code 5292).  

Since the veteran is now considered by this decision to 
meet the criteria for a 40 percent rating for severe 
limitation of motion, when that evaluation is combined 
with the 10 percent rating for deformity of a vertebral 
body already in effect, her evaluation is increased to 50 
percent.  

In reaching this decision, the Board has considered 
whether the veteran would be entitled to a rating in 
excess of 50 percent under another diagnostic code.  The 
veteran would not be entitled to an increased rating under 
Diagnostic Code 5286 or 5289 as there is no indication 
that she suffers from complete bony fixation (ankylosis) 
of the spine or favorable ankylosis of the lumbar spine.  
38 C.F.R. § 4.71a (Diagnostic Code 5286, 5289) (2002).  

Additionally, although the veteran has complained of 
radiating pain, the Board points out that the December 
2001 VA examiner specifically opined that the evidence of 
record did not show degenerative disc disease.  Therefore, 
a higher rating under Diagnostic Code 5293 (intervertebral 
disc syndrome) is not warranted.  38 C.F.R. § 4.71a 
(Diagnostic Code 5293) (2002); 67 Fed. Reg. 54,345 (2002) 
(to be codified at 38 C.F.R. § 4.71a (Diagnostic Code 
5293)).

The Board has also considered Diagnostic Codes 5288, 5291, 
and 5295, which provide the criteria for rating ankylosis 
of the dorsal spine, ankylosis of the lumbar spine, 
limitation of motion of the dorsal spine, and lumbosacral 
strain.  38 C.F.R. § 4.71a (Diagnostic Codes 5288, 5291, 
5295) (2002). However, as the maximum rating available is 
30 percent for ankylosis of the dorsal spine, 10 percent 
for limitation of motion of the dorsal spine, and 40 
percent for severe lumbosacral strain, these diagnostic 
codes do not provide an alternative basis for assignment 
of a rating higher than 50 percent. In this regard, it 
should be pointed out that Diagnostic Codes 5288, 5291, 
and 5295 all contemplate limitation of motion, and 
assignment of separate ratings in accordance with these 
criteria would therefore violate the rule against 
pyramiding. 38 C.F.R. § 4.14 (2002). 
 
The United States Court of Appeals for Veterans Claims 
(Court) has held that, when evaluating joints on the basis 
of limited motion, VA has a duty to determine whether the 
joint in question exhibits weakened movement, excess 
fatigability, incoordination, or other functional loss, 
and whether pain limits functional ability during flare-
ups or when the joint is used repeatedly over a period of 
time.  DeLuca v. Brown, 8 Vet. App. 202 (1995) ; 38 C.F.R. 
§§ 4.40, 4.45 (2002). The Court has indicated that these 
determinations should be made by an examiner and should be 
portrayed by the examiner in terms of the additional loss 
in range of motion due to these factors (i.e., in addition 
to any actual loss in range of motion noted upon clinical 
evaluation).  DeLuca, supra.  In this regard, the Board 
notes that the veteran's thoracic spine is symptomatic, 
and she reports experiencing both pain and weakness.  
However, the veteran's 50 percent disability rating for 
the residuals of her thoracic spine fracture, considered 
under Diagnostic Codes 5285 and 5292, specifically 
contemplates pain, and there is no indication that she 
suffers from functional losses that equate to a rating in 
excess of 50 percent. Therefore, a higher rating is not 
warranted.  DeLuca, supra.

The Board also notes that Diagnostic Code 5010, which is 
used to rate arthritis due to trauma provides that 
traumatic arthritis is to be rated as degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a 
(Diagnostic Code 5010) (2002).  Under Diagnostic Code 
5003, degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  38 C.F.R. § 4.71a (Diagnostic Code 5003) 
(2002).  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Id.  However, as 
stated above, the 50 percent rating under Diagnostic Codes 
5285 and 5292 already contemplates pain for residuals of a 
compression fracture at T12.  In this regard, an 
assignment of a separate rating for arthritis would also 
violate the rule against pyramiding.  38 C.F.R. § 4.14.  
Furthermore, the December 2001 VA examiner specifically 
opined that it appeared more likely that the veteran's 
facet and lumbar arthritis were separate problems 
unrelated to her service-connected T12 fracture.  As such, 
a separate rating for arthritis is not warranted.  

Additionally, the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  
See 38 C.F.R. § 3.321 (2002).  The current evidence of 
record does not demonstrate that the veteran's disability 
has resulted in frequent periods of hospitalization or in 
marked interference with employment.  38 C.F.R. § 3.321.  
It is undisputed that the symptoms she experiences have an 
adverse effect on employment, but it bears emphasis that 
the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  
38 C.F.R. § 4.1.

The Board recognizes the veteran has claimed that her 
service-connected residuals of a fracture at T12 have 
affected her ability to work.  However, although the 
veteran experiences symptomatology associated with her 
disability, the schedular criteria take such factors into 
account.  Furthermore, the Board notes that the record 
reveals that the veteran has a history of other, non-
service-connected disabilities, including gastroesophageal 
reflux disease, thrombophlebitis, pulmonary embolisms, 
interstitial pulmonary disease, hypertension, migraines, 
osteoporosis, and a left foot disability.  Given the lack 
of evidence showing unusual disability not contemplated by 
the rating schedule, the Board concludes that a remand to 
the RO for referral of this issue to the VA Central Office 
for consideration of an extraschedular evaluation is not 
warranted.  

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)) was 
recently enacted.  The VCAA, among other things, modified 
VA's duties to notify and to assist claimants by amending 
38 U.S.C.A. § 5103 ("Notice to claimants of required 
information and evidence") and adding 38 U.S.C.A. § 5103A 
("Duty to assist claimants").  First, the VCAA imposed 
obligations on the agency when adjudicating veterans' 
claims.  With respect to the duty to notify, VA must 
inform the claimant of information "that is necessary to 
substantiate the claim" for benefits (codified as amended 
at 38 U.S.C.A. § 5103).  Second, 38 U.S.C.A. § 5103A sets 
out in detail the agency's "duty to assist" a claimant in 
the development of claims for VA benefits.  The new 
§ 5103A provides in part that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for VA benefits.  38 U.S.C.A. § 5103A(a)(1) (West Supp. 
2002).  

The required notice must inform the applicant of any 
information necessary to complete the application.  The 
purpose of the first notice is to advise the claimant of 
any information, or any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  In this case, the veteran's 
application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  
38 U.S.C.A. § 5103(a) (West Supp. 2002).  The amended 
"duty to notify" requires the Secretary to notify a 
claimant of which portion of the information and evidence, 
if any, is to be provided by the claimant and which 
portion, if any, will be obtained by the Secretary on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (2002) (codified at 
38 C.F.R. § 3.159(b) (2002)); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to 
be provided to advise that if such information or evidence 
is not received within one year from the date of such 
notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. 
§ 5103(b) (West Supp. 2002).  In addition, 38 C.F.R. 
§ 3.159(b), 66 Fed. Reg. 45,630, details the procedures by 
which VA will carry out its duty to provide notice.  

The Board finds that VA has complied with the notice 
requirements contained in § 5103(a).  From the outset, the 
RO has informed the veteran of the grounds on which the RO 
decided the claim and of the elements necessary to be 
granted the benefit sought.  This is evidenced by the 
rating action of May 2000, the statement of the case 
issued in December 2000 and the supplemental statements of 
the case issued November 2001 and in February 2002, and a 
March 2000 letter, that informed her of the applicable 
laws and regulations.  Specifically, these documents show 
that the RO notified the veteran of the development of her 
claim, the type of evidence needed to prove her claim, and 
of which evidence, if any, would be obtained by the 
veteran, and which evidence, if any, would be retrieved by 
VA.  38 U.S.C.A. § 5103(a) (West Supp. 2002).  These 
documents also show that VA has provided the veteran with 
a recitation of the pertinent statutes and regulations, 
and discussion of the application of each to the evidence.  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and 
newly promulgated 38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist 
provision under 38 U.S.C.A. § 5103A has been fulfilled.  
The VCAA sets forth several duties for VA in those cases 
where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  In 
this case, however, there is no outstanding pertinent 
evidence to be obtained, either by VA or the veteran.  
Additionally, the Board finds that VA has obtained records 
from all sources identified by the veteran, including her 
post-service VA treatment records.  The veteran was also 
afforded several VA examinations.  In addition, the 
veteran indicated in April 2002 that she wanted her case 
sent to the Board immediately.  Consequently, given the 
standard of the new regulation, the Board finds that VA 
did not have a duty to assist that was unmet.

The veteran has not alleged that there is any outstanding 
pertinent evidence that would support her contentions, and 
after a review of the evidence, the Board is not aware of 
any such evidence and concludes that VA has complied with 
the duty-to-assist requirements found at 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c)-(e).  Therefore, the 
Board finds that further action to comply with these new 
requirements is not necessary.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426,430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran are to be 
avoided).


ORDER

A 50 percent rating for residuals of a fracture at T12 is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
Meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

